Exhibit 12.1 Statement Regarding Computation of Ratio of Earnings to Fixed Charges (dollar amounts presented below in millions) Three months ended March31, Year ended December 31, Fixed Charges: Interest on notes payable (1) $ Amortization related to notes payable (2) Interest Component of Rental Expense Fixed Charges - excluding interest credited on deposit contracts Plus: Interest Credited on Deposit Contracts, net (3) Fixed Charges - including interest credited on deposit contracts Earnings: Pre-tax Income from Operations Plus: Fixed charges - excluding interest credited on deposit contracts Earnings - excluding interest credited on deposit contracts Plus: Fixed charges - interest credited on deposit contracts Amortization of capitalized interest (4) Less: Interest Capitalized (4) Earnings - including interest credited on deposit contracts $ Ratio of Earnings to Fixed Charges: Excluding interest credited on deposit contracts Including interest credited on deposit contracts Represents interest expense on indebtedness. Includes amortization of premiums, discounts, and capitalized expenses related to indebtedness, as well as amortization of a related terminated cash flow hedge. Adjusted to include interest capitalized related to deferred sales inducements on annuity contracts, and exclude related amortization. Relates to interest capitalized for deferred sales inducements on annuity contracts.
